Citation Nr: 9931233	
Decision Date: 11/02/99    Archive Date: 11/17/99

DOCKET NO.  98-17 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for Piriformis syndrome of 
the right hip, claimed as right buttock pain.

ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1972 to 
February 1998.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from an August 1998 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO). 



FINDINGS OF FACT

1.  Competent evidence of chronic right Piriformis syndrome 
in service has not been presented.

2.  Competent evidence of current right Piriformis syndrome 
has not been presented.

3.  Competent evidence attributing right buttock pain to 
Piriformis syndrome of the right hip has not been presented.

4.  Competent evidence of a lumbar spine disease or injury in 
service has not been presented.

5.  Competent evidence attributing right buttock pain to a 
lumbar spine disability has not been presented.


CONCLUSION OF LAW

The claim for service connection for a right hip or right 
buttock disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for Piriformis syndrome of the right hip 
was denied in an August 1998 rating decision.  The appellant 
has contended that he began experiencing right buttock pain 
in September 1995.  Treatment he received in service helped, 
but did not alleviate the pain.  He continues to experience 
pain that is sometimes severe in a small area in his right 
buttock.  He does not know if the root of the pain is related 
to his hip or his back.

In reviewing the appellant's statements submitted in support 
of his claim, it is clear to the Board that the appellant has 
claimed entitlement to service connection for right buttock 
pain.  Therefore, the claim has been reviewed to determine 
whether there is evidence of a well grounded claim for 
service connection based on a disease or injury in service 
that has been attributed to the right buttock pain.

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (1998); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Establishing direct service connection for a 
disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992). 

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

A service-connection claim must be accompanied by evidence 
that establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Absent proof of a present disability there can be 
no valid claim.  A medical examination or other medical 
evidence that shows that the veteran currently suffers from 
a claimed disability is a fundamental prerequisite for 
establishing service connection.

The appellant had normal evaluations as to his right hip and 
back and was without complaint as to his right buttock during 
service examinations conducted in January 1972, October 1975, 
August 1988, May 1992, and January 1995.  In October 1995 the 
appellant complained of pain in his right buttock.  There was 
no radiculopathy.  He reported occasional paresthesia in that 
region and no weakness.  Examination of the right hip 
revealed full range of motion.  There was positive tenderness 
to palpation at the midsubstance of the buttock and pain was 
elicited with resisted extension.  There was less pain with 
resisted abduction and adduction.  No pain was elicited with 
flexion of the thigh, but there was pain with a piriformis 
stretch.  Motor strength was 5/5 throughout.  Sensation was 
intact to pinprick and reflexes were 2+ and symmetrical.  
Right hip X-rays revealed no fractures, dislocations or 
osseous abnormalities.  Mineralization was normal, as were 
the articular soft tissues.  The joint spaces were well 
maintained.  Piriformis syndrome was diagnosed.  The 
appellant was treated by sports medicine rehabilitation.

In January 1996 the appellant reported a 50 percent 
improvement in his right buttock pain, but noticed 
significant low back pain after a long car drive or with his 
back extension program.  On examination there was minimal 
tenderness to palpation in the right paraspinous muscle area.  
Piriformis syndrome was said to have improved.  In March 1996 
the appellant reported significant improvement in his right 
hip.  Piriformis syndrome was said to have improved.  He was 
discharged from the sports medicine program and told to 
continue the exercises.

In September 1996 the appellant reported a 10-month history 
of low back pain and indicated burning, numbness, and pins-
and-needles over his right buttock with aching more centrally 
located.  He also reported radiation down his right thigh.  
Chiropractic review concluded with piriformis syndrome and 
sub-complex lumbosacral spine.  Symptomatic piriformis 
syndrome of the right hip was assessed in March 1997.

In a March 1997 retirement examination, Piriformis syndrome 
of the right hip was noted and not considered disabling.  The 
back was normal.  The appellant denied recurrent back pain 
and stated that his health was excellent with the exception 
of his knees.  In November 1997, mechanical back pain times 2 
years and Piriformis syndrome of the right hip were noted.

A VA examination was conducted in June 1998.  The appellant 
reported developing pain in his right buttock and lower back 
after building a shed.  It recurred intermittently and was 
aggravated by running or prolonged sitting.  It did not 
radiate into the lower extremity.  On examination he stood 
erect with a level pelvis and no scoliosis.  In the lumbar 
spine there was flexion to 50 degrees, extension to 20 
degrees, and right and left lateral bending to 20 degrees.  
Any decrease in his range of motion was due to natural aging 
and not disease.  Straight leg raising was painless to 90 
degrees bilaterally.  There was full range of motion in the 
hips without pain.  There was no tenderness and Trendelenburg 
sign was negative bilaterally.  The appellant could walk on 
his heels and toes without difficulty.  He could squat and 
arise without assistance.  There was no motor weakness or 
sensory loss.  X-rays of the lumbar spine revealed no 
fracture, dislocation, narrowing of the discs or osteophyte 
formation.  The sacroiliac joints were normal.  There were no 
abnormalities seen on hip X-ray.  By physical and X-ray 
examination there was no objective evidence of organic 
pathology in the lumbar spine. 

A VA examination was conducted in November 1998.  The 
appellant reported the he developed right buttock pain in 
1995 after building a shed.  It recurred intermittently and 
had never radiated into the lower extremity.  He had no 
numbness, tingling or sphincter dysfunction.  The pain was 
aggravated by sitting.  On examination of the lumbar spine he 
stood erect without pelvic obliquity or scoliosis.  He 
demonstrated 60 degrees of flexion, 20 degrees of extension, 
and 20 degrees of left and right lateral bending.  Straight 
leg raising caused hamstring tightness at 90 degrees.  Right 
hip flexion was to 125 degrees; extension to 30 degrees; 
internal rotation to 45 degrees; external rotation to 60 
degrees; abduction to 45 degrees; adduction to 25 degrees and 
all without pain.  Rapid oscillation of the hip caused no 
pain.  This indicated that there was no irritation in the hip 
capsule.  The Trendelenburg sign was negative.  There was no 
tenderness around the hip.  The appellant was tender in the 
mid-portion of his right buttock.  There was no motor or 
sensory loss and he could squat and arise from a squatting 
position without assistance.  X-ray films from June 1998 of 
the lumbar spine were reviewed and were without clinical 
significance.  A right hip X-ray associated with this 
examination revealed no narrowing of the articular cartilage, 
osteophyte formation, subchondral sclerosis, fracture, 
dislocation or deformity.  The examiner concluded that the 
right buttock pain was not originating within the anatomical 
hip joint.  It was probably being radiated out of the lower 
back, however there were no objective findings to explain the 
back pain.

The Board has considered the claim for service connection 
for right buttock pain/Piriformis syndrome of the right hip.  
This claim is not well grounded.  Although Piriformis 
syndrome in the right hip was identified in service, the 
condition improved with treatment and at the time of his 
March 1997 retirement examination it was not considered 
disabling.  Chronic Piriformis syndrome was therefore not 
identified in service.  On VA examinations conducted in June 
and November 1998, Piriformis syndrome was not identified.  
This supports a conclusion that Piriformis syndrome resolved 
prior to separation from service.  No abnormalities have 
been currently noted as to the right hip.  Therefore, 
competent evidence of current right Piriformis syndrome has 
not been presented.  Right buttock pain has not been 
attributed to Piriformis syndrome.  Accordingly, the claim 
lacks competent evidence of current right Piriformis 
syndrome or evidence that attributes right buttock pain to 
the Piriformis syndrome identified in service.  On the 
contrary, the examiner in November 1998 concluded that the 
right buttock pain was not originating within the anatomical 
hip joint.  Absent competent evidence of current right 
Piriformis syndrome the claim is not well grounded.  Absent 
competent evidence that attributes his current complaint 
(right buttock pain) to a right hip disease or injury 
incurred in service, the claim is not well grounded.

The Board has also considered the claim for service 
connection for right buttock pain/lumbar back disability.  
The Board is under an obligation to review all the evidence 
of record.  During service, the appellant complained of right 
buttock/hip pain and Piriformis syndrome in the right hip was 
identified.  However, it was noted that he improved during 
service.  Since service, the appellant filed a claim and 
perfected an appeal.  However, he is under an obligation to 
establish that he has current disability due to inservice 
disease or injury.  Although the appellant complained of back 
pain once in service in September 1996, a lumbar spine 
disease or injury was not identified in service.  The 
inservice buttock pain complaints were not attributed to a 
low back disease or injury.  The November 1998 examiner noted 
that there was right buttock pain, however, the pain did not 
originate within the hip.  This again confirms that the 
appellant does not have a hip disease or injury resulting in 
disability.  Although the examiner noted that the pain 
probably radiated out of the lower back, there were no 
objective findings to explain the pain.  This confirms the 
conclusion that there is no competent evidence of current low 
back disability.  The assertion of a probable relationship is 
equivocal at best, and then is followed by a conclusion that 
there were no clinical findings to support the assertion.  
This comment by the examiner is insufficient to even well 
ground the claim for service connection for right buttock 
pain due to a low back disability.  As there is no evidence 
of low back disease or injury in service and no competent 
evidence has been presented that attributes the right buttock 
pain to a low back injury/disease in service, the claim for 
service connection for right buttock pain/low back disability 
is not well grounded. 

Service connection is warranted for disability resulting from 
disease or injury incurred in or aggravated by service.  
Since service, the appellant has presented no competent 
evidence that he had disease or injury in service that would 
account for his complaints of hip/buttock pain.  In the 
absence of current disability, disease or injury, the claim 
is not well grounded. 

The Board has considered the appellant's statements that, in 
summary, conclude that he has right buttock pain that began 
in service.  The Board does not dispute his assertions, 
however they are insufficient to warrant a grant of service 
connection.  Service connection is not warranted for pain 
not attributed to a disease or injury in service.  Lay 
testimony is competent only when it regards features or 
symptoms of injury or illness, but may not be relied upon 
for establishing a medical diagnosis, be that a current 
diagnosis or one linking a current disability to service.  
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Although he 
is competent to provide evidence that he has pain, the 
appellant lacks the medical training and expertise to 
attribute the pain to either a hip or back disability.  No 
competent examiner has attributed his complaints regarding 
right buttock pain to a disease or injury diagnosed in 
service.  The current medical examiners concluded that there 
is no objective evidence of back or right hip disability.  
Therefore, his claim for service connection for right 
buttock pain on the theory of Piriformis syndrome or low 
back disability is not well grounded.

The appellant has not alleged that his service connection 
claim is the result of combat service, nor did he serve in 
combat, therefore the provisions of 38 U.S.C.A. § 1154 (West 
1991) do not apply.

The Board has also considered the appellant's request for 
additional testing and examination to rule-out or determine 
the possible causes for his right buttock pain.  VA 
examinations were conducted in June and November 1998.  When 
a veteran has not met the burden of submitting a well 
grounded claim, VA has no further duty to assist him in 
developing facts pertinent to his claim, including no duty to 
provide him with another medical examination.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Although when a 
claim is not well grounded VA does not have a statutory duty 
to assist a claimant in developing facts pertinent to the 
claim, VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of evidence needed to complete his or her 
application.  This obligation depends on the particular facts 
of the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  Here, the VA fulfilled its obligation under section 
5103(a) in the Statement of the Case issued in October 1998 
and the Supplemental Statement of the Case issued in January 
1999.  The appellant has also been provided with 2 VA 
examinations.  In this respect, the Board is satisfied that 
the obligation imposed by section 5103(a) has been satisfied.  
See Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's obligation 
under sec. 5103(a) to assist claimant in filing his claim 
pertains to relevant evidence that may exist or could be 
obtained).  See also Epps v. Brown, 9 Vet. App. 341 (1996) 
(sec. 5103(a) duty attaches only where there is an incomplete 
application that references other known and existing evidence 
that pertains to the claim under consideration) and Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (VA's duty is just what it 
states, a duty to assist, not a duty to prove a claim).


ORDER

Service connection for right buttock pain/Piriformis syndrome 
of the right hip is denied.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

